Citation Nr: 0107945	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  95-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease and hypertension.

2.  Entitlement to service connection for adenocarcinoma of 
the lung and chronic obstructive pulmonary disease, secondary 
to exposure to asbestos.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
heart disorder, to include coronary artery disease and 
hypertension.  The appeal also arises from a December 1994 RO 
decision which denied service connection for a lung disorder, 
including adenocarcinoma of the lung and chronic obstructive 
pulmonary disease as secondary to exposure to asbestos.  

The Board remanded the case to the RO in December 1997.  
Regrettably, another remand is necessary.  


REMAND

The RO has denied the claim of service connection for a heart 
disorder, to include coronary artery disease and hypertension 
and has denied the claim of service connection for a lung 
disorder, including adenocarcinoma of the lung and chronic 
obstructive pulmonary disease, secondary to exposure to 
asbestos, as not well grounded.  The Board notes that, during 
the pendency of this appeal, there has been a significant 
change in the law.  Specifically, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, this case must be returned to the RO for further 
development in accordance with the new law.  

It is also noted that, in McGinty v. Brown, 4 Vet. App. 428 
(1993), the Court of Appeals for Veterans Claims observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  The 
guidelines require a determination regarding the veteran's 
exposure to asbestos during service and current evidence of a 
disease linked to that exposure.  

The VA General Counsel concluded that medical-nexus evidence 
was required to establish a well-grounded claim for service 
connection for an asbestos-related disease, and adjudicators 
were required to follow the claim development procedures 
outlined in M21-1 only after a well-grounded claim had been 
presented.  VAOPGCPREC 4-2000.  However, since the new law 
cited above has eliminated the concept of a well-grounded 
claim, the RO is advised that any further development 
indicated in those procedures should be accomplished before 
the case is returned to the Board.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should ask the veteran to 
provide a statement of the locations and 
types of work he did which he believes 
exposed him to asbestos in service.  The 
veteran should also provide a statement 
outlining all post-service employment.  

3.  The RO should follow the development 
procedures outlined in M21-1, and obtain 
any pertinent service records to 
ascertain whether the veteran was exposed 
to asbestos during his period of active 
service.  

4.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
heart disorder, coronary artery disease, 
hypertension, adenocarcinoma of the lung, 
and chronic obstructive pulmonary disease 
since service.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records that are not 
already contained in the file must be 
associated with the claims folder 
(duplicate records are not necessary and 
should not be placed in the file).  

6.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken to 
obtain those records, and any further 
action to be taken by VA with respect to 
the claim.  

7.  The veteran should be scheduled for a 
VA examination by a specialist to 
determine the nature and etiology of his 
current heart disorder(s).  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
a heart disorder?  Please list all 
clinical diagnoses.

II.  Is it at least as likely as not 
that any currently diagnosed heart 
disorder(s) was/were manifest in 
service or within a year of the 
veteran's discharge; or otherwise 
related to the veteran's military 
service in any way.  

8.  The veteran should be scheduled for a 
VA examination by a specialist to 
determine the nature and etiology of his 
current lung disorder(s).  The claims 
folder must be made available to the 
examiner for review before the 
examination, including any evidence 
obtained pertaining to the veteran's 
exposure to asbestos in service.  A copy 
of this Remand decision should also be 
provided.  Such tests and/or X-rays as 
the examiner deems necessary should be 
performed, and all related documentation 
should be associated with the claims 
file.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
a lung disorder?  Please list all 
clinical diagnoses.

II.  Does the veteran currently have 
asbestosis or any other asbestosis-
related lung condition?

III.  Is it at least as likely as 
not that any currently diagnosed 
lung disorder(s) was/were manifest 
in service or within a year of the 
veteran's discharge; or are 
otherwise related to the veteran's 
military service, including exposure 
to asbestos (if exposure is verified 
by the evidence).  

9.  All opinions by the examiners must be 
based on examination findings, historical 
records, and medical principles.  The 
examiners must give a full rationale for 
all opinions rendered.  In addition, the 
examiners must state on their report 
whether they have reviewed the veteran's 
complete claims file.

10.  The RO must ensure that all 
development requested in this remand has 
been accomplished.  When the above 
development has been completed, and the 
provisions of Veterans Claims Assistance 
Act of 2000 § 3, U.S.C. § 5102 (2000) 
pertaining to duty to assist have been 
fully carried out, the RO should review 
the record and readjudicate the claims 
for entitlement to service connection for 
a heart disorder, including coronary 
artery disease and hypertension; and 
adenocarcinoma of the lung and chronic 
obstructive pulmonary disease secondary 
to exposure to asbestos in service.  If 
any of the determinations remains 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


